DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 6/16/2022 is acknowledged.  The traversal is on the ground(s) that there is substantial overlap between the species and minimal burden on the examiner.  While Applicant’s arguments are not fully persuasive, the requirement for restriction between the indicated species is withdrawn in order to avoid piecemeal examination of the related (albeit mutually exclusive) embodiments.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
;The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippel 20170292424.
Regarding Independent Claim 1, Kippel teaches a system (Figs. 1-2), comprising: 
an emissions control system (as follows) configured to couple to a gas turbine system (12, 14), wherein the emissions control system comprises: 
a reducing agent supply (160) having one or more conduits (162) configured to couple to one or more fluid pathways (78) of the gas turbine system, wherein the one or more fluid pathways are fluidly coupled to a flow path of an exhaust gas from a combustor through a turbine of the gas turbine system (78 connected to flow path for exhaust gas 52 from combustor 20 through turbine 22); 
at least one sensor (108) configured to obtain a feedback of one or more parameters of the gas turbine system (para. [0038]), wherein the one or more parameters are indicative of a visibility of emissions of the exhaust gas (composition of exhaust being outside set of parameters is indicative of visibility of emissions; para. [0038]); 
at least one valve (164) coupled to the reducing agent supply; and 
a controller (104) communicatively coupled to the at least one sensor and the at least one valve (see Fig. 2 and para. [0038]), wherein the controller is responsive to the feedback to adjust the at least one valve to adjust a flow of the reducing agent to reduce the visibility of the emissions of the exhaust gas (reducing the visibility of the emissions is a desired result of the adjustment of the flow of the reducing agent – when the controller adjusts the flow of reductant, this result can be achieved; para. [0038]).
Regarding Dependent Claim 2, Kippel further teaches the gas turbine system having the combustor and the turbine (gas turbine system 12 with combustor 20 and turbine 22).
Regarding Dependent Claim 3, Kippel further teaches the one or more fluid pathways comprise a cooling circuit through the gas turbine system (see Fig. 2, 78 is part of a cooling circuit that cools exhaust; para. [0029]).
Regarding Dependent Claim 4, Kippel further teaches the cooling circuit comprises one or more compressor bleed conduits coupled to a compressor of the gas turbine system (78 is bleed conduit coupled to compressor 18).
	Regarding Dependent Claim 6, Kippel further teaches the one or more fluid pathways comprise a bypass circuit having one or more compressor bleed conduits coupled to a compressor of the gas turbine system, and one or more bypass conduits coupled to an exhaust duct downstream of the turbine (78 is a bypass circuit having bleed from compressor 18 and bypass conduit extending from compressor bleed and coupled to exhaust duct at 64).
	Regarding Dependent Claim 7, Kippel further teaches the reducing agent supply comprises a storage tank (160), an evaporator (70), and a pump (170).
Regarding Dependent Claim 8, Kippel further teaches the reducing agent supply comprises one or more tanks of ammonia solution (para. [0030]), anhydrous ammonia, urea, ethanol, alcohol, hydrogen, or any combination thereof.
Regarding Dependent Claim 9, Kippel further teaches the at least one sensor is configured to obtain the feedback of the one or more parameters of the exhaust gas (108; para. [0038]).
	Regarding Dependent Claim 10, Kippel further teaches the at least one sensor comprises an emissions sensor (para. [0038]), an opacity sensor, or a combination thereof.
Regarding Dependent Claim 13, Kippel further teaches a selective catalytic reduction (SCR) system disposed in an exhaust duct downstream of the turbine (SCR 106 in exhaust duct downstream of turbine 22).
	Regarding Dependent Claim 14, Kippel further teaches the SCR system comprises an injection grid disposed in the exhaust duct (injection grid 64 interpreted as part of SCR system 106 because the injection grid 64 cools the gases input to SCR in order for the SCR to properly function; paras. [0029] & [0036]).
Regarding Independent Claim 15, Kippel teaches a system (Figs. 1-2), comprising: 
a controller (104) configured to communicatively couple to at least one sensor (108) and at least one valve (164) of an emissions control system of a gas turbine system (the gas turbine system and the emissions control system, of which the at least one sensor and valve are a part, are not positively recited, but these are taught by Kippel – see at least elements 12/14 and 65/68), wherein the controller is configured to receive a feedback of one or more parameters (from 108) of the gas turbine system, wherein the one or more parameters are indicative of a visibility of emissions of an exhaust gas from the gas turbine system (the specific feedback is not positively recited, since no sensor is positively recited, the controller merely needs to be able to receive such information – the composition of exhaust being outside set of parameters is indicative of visibility of emissions; para. [0038]), wherein the controller is responsive to the feedback to adjust the at least one valve to adjust a flow of a reducing agent from a reducing agent supply (160) to one or more fluid pathways of the gas turbine system (78) to reduce the visibility of the emissions of the exhaust gas (the valve, reducing agent, reducing agent supply, and fluid pathways of the gas turbine system are not positively recited - reducing the visibility of the emissions is a desired result of the adjustment of the flow of the reducing agent – when the controller adjusts the flow of reductant, this result can be achieved; para. [0038]), wherein the one or more fluid pathways are fluidly coupled to a flow path of the exhaust gas from a combustor through a turbine of the gas turbine system (the fluid pathways, flow path of the exhaust gas, combustor, and turbine are part of the gas turbine system and are not positively recited - 78 connected to flow path for exhaust gas 52 from combustor 20 through turbine 22).  
	Regarding Dependent Claim 16, Kippel further teaches the controller is configured to adjust the at least one valve to increase the flow of the reducing agent to reduce the visibility of the emissions if the visibility exceeds a visibility threshold, if the emissions exceed an emissions threshold (when emissions are outside set of parameters, controller 104 will adjust the reductant as necessary, which would include increasing flow of reductant; para. [0038]), or a combination thereof.
	Regarding Dependent Claim 17, Kippel further teaches the one or more fluid pathways comprise a cooling circuit through the gas turbine system (the fluid pathways and cooling circuit of the gas turbine system are not positively recited – see Fig. 2, 78 is part of a cooling circuit that cools exhaust; para. [0029]).
	Regarding Dependent Claim 18, Kippel further teaches the cooling circuit comprises one or more compressor bleed conduits coupled to a compressor of the gas turbine system (the cooling circuit, compressor bleed conduits, and compressor of the gas turbine system are not positively recited - 78 is bleed conduit coupled to compressor 18), wherein the reducing agent comprises one or more of ammonia solution, anhydrous ammonia, urea, ethanol, alcohol, hydrogen, or any combination thereof (the reducing agent is not positively recited – reductant is ammonia solution; para. [0030]), and wherein the at least one sensor comprises an emissions sensor, an opacity sensor, or a combination thereof (the sensor is not positively recited – 108 is emissions sensor; para. [0038]).
	Regarding Dependent Claim 19, Kippel further teaches the gas turbine system (12/14), the at least one sensor (108), the at least one valve (164), the reducing agent supply (160), or a combination thereof (all of the above).
	Regarding Independent Claim 20, Kippel teaches a method (Figs. 6-7), comprising: 
receiving a feedback, via at least one sensor of an emissions control system, of one or more parameters of a gas turbine system (emissions data received from 108 of emissions control system 65/104/108; para. [0038]), wherein the one or more parameters are indicative of a visibility of emissions in an exhaust gas from the gas turbine system (the composition of exhaust being outside set of parameters is indicative of visibility of emissions; para. [0038]); and 
adjusting (para. [0038]) at least one valve (164), via a controller (104) of the emissions control system, to adjust a flow of a reducing agent from a reducing agent supply to one or more fluid pathways of the gas turbine system (para. [0038]) to reduce the visibility of the emissions of the exhaust gas (reducing the visibility of the emissions is a desired result of the adjustment of the flow of the reducing agent – when the controller adjusts the flow of reductant, this result can be achieved; para. [0038]), wherein the one or more fluid pathways are fluidly coupled to a flow path of the exhaust gas from a combustor through a turbine of the gas turbine system (78 connected to flow path for exhaust gas 52 from combustor 20 through turbine 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kippel, as applied to claim 3 above, and further in view of Emsperger 5272867.
Regarding Dependent Claim 5, Kippel teaches the invention as claimed and as discussed above for claim 3, but Kippel fails to teach the cooling circuit comprises one or more coolant supply conduits coupled to the turbine of the gas turbine system.
Emsperger teaches a cooling circuit which comprises one or more coolant supply conduits (14/16/18) coupled to the turbine (20/22/24) of a gas turbine system (2/4/8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kippel’s system such that the cooling circuit comprises one or more coolant supply conduits coupled to the turbine of the gas turbine system, as taught by Emsperger, in order to cool turbine blades, which permits an increase of the temperature of the working medium in the gas turbine and thereby provides for increased gas turbine capacity (Emsperger; Col. 1, ll. 33-37).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kippel, as applied to claim 2 above, and further in view of Xia 20100287906.
Regarding Dependent Claim 11, Kippel teaches the invention as claimed and as discussed above for claim 2, but Kippel fails to teach the at least one sensor is configured to obtain the feedback of the one or more parameters of inputs to a combustion chamber of the combustor, characteristics of combustion in the combustion chamber, or a combination thereof.
Xia teaches a gas turbine system (para. [0002]) with a combustor (Fig. 7) and at least one sensor (10) configured to obtain feedback of one or more parameters of inputs to a combustion chamber (combustion temperature and vibrations; paras. [0002] & [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kippel’s system such that the at least one sensor is configured to obtain the feedback of the one or more parameters of inputs to a combustion chamber of the combustor, characteristics of combustion in the combustion chamber, or a combination thereof, as taught by Xia, in order to infer NOx emissions (Xia; para. [0002]).  This is consistent with Kippel’s concern with reducing NOx emissions (Kippel; para. [0028]).
Regarding Dependent Claim 12, Kippel in view of Xia teaches the invention as claimed and as discussed above for claim 11 and, as discussed for claim 11 above, Kippel in view of Xia teaches the at least one sensor comprises a fuel flow rate sensor, a fuel composition sensor, a combustion temperature sensor, or a combination thereof (combustion temperature sensor; paras. [0002] & [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741